DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
The following is a non-final office action in response to the request for continued examination of 05/10/2022.
Status of Claims
Claims 1-20, as originally filed 04/14/2022, are pending and have been examined on the merits (claims 1, 8, and 14 being independent) and claims 1, 4, 5, 8, 10, and 14 have been amended.
Response to Arguments
Applicant’s arguments and amendments filed 04/14/2022 have been fully considered.
Applicant’s arguments, see pages 10-11, filed 04/14/2022, with respect to claims 1-20 have been fully considered and are persuasive. The rejection under 35 U.S.C. 103 of claims 1-20 has been withdrawn. 
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues: Applicant’s arguments, pages 8-10
(1) “Step 2A, Prong 2  Applicant does not believe that the amended claims are directed to an abstract idea. However, even if the claims are directed to an abstract idea, the amended claims
as a whole integrate any judicial exception into a practical application.”
	Examiner notes:
	(1) The enumerated sub-groupings, according to the "October 2019 Update: Subject Matter Eligibility" guidelines are "fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people". Clearly, the steps of the claimed process are directed to and recite steps to provide credit lending or a loan for a borrower which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interaction).  For instance, in the process of claims, the limitations of storing… the transaction processed…, displaying… a first data field and a second data field…, using… merchant ID as a key…, verifying… an identity of the merchant…, generating… a credibility score for the merchant…, providing… the credibility score for the merchant…, displaying… the result of the loan request…, displaying… a button…, and triggering… a transfer of a loan amount… recite this judicial exception. Therefore, the claims recite abstract idea.
(2) Under Step 2A, Prong 2 and Step 2B Considerations: the limitations recited by independent claims 1, 8, and 14 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a graphical user interface (GUI), application programming interface (APIs), the payment processing server, an installable software program, a mobile device, computer network platform, a payment processing network, real time, a sever, the cluster configuration in a database, the button displayed on the GUI, etc.) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  For example, obtaining real time data and reflecting that real time data for a credibility report as claimed limitations, is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(f)).
For another example, using a merchant ID or borrower ID as a key in order to retrieve the data such as historical data of transactions at merchant is a business solution to obtain a credit score as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Furthermore, the limitations recited by claims 1, 8, and 14  as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.  Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least (Specification [0024-0025]: the payment processor, an app, a mobile device, the credit cloud, a cloud-based credit lending platform, a payment processing network, application programming interface (APIs), a cluster of servers, front end servers, backed servers, database server, a lender server). 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “an installable software program” and “a mobile device”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing credit lending or a loan for a borrower, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence, the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 1, 8, and 14, “a merchant industry credibility score” and “a borrower industry credibility score” are not described in the application as filed, and Applicant is requested to provide reference from the original disclosure to support the amendment of “a merchant industry credibility score” and “a borrower industry credibility score”.  For example, Examiner is unclear what is the difference between “the credibility score for the merchant” and “a merchant industry credibility score” in claim 1.
Dependent claims (2-7, 9-13, and 15-20) stand rejected also, under 35 U.S.C. 112(a) by virtue of their dependency on a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing credit lending or a loan for a borrower which contains the steps of receiving, using, retrieving, validating, generating, and providing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 8 are directed to a process and claim 14 is direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing credit lending or a loan for a borrower is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interaction.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: storing… the transaction processed…, displaying… a first data field and a second data field…, using… merchant ID as a key…, verifying… an identity of the merchant…, generating… a credibility score for the merchant…, providing… the credibility score for the merchant…, displaying… the result of the loan request…, displaying… a button…, and triggering… a transfer of a loan amount…
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interaction.  As such, the claims include an abstract idea.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… transaction processed…, receiving… a result of the loan request…, storing… the transaction processed…, displaying… a first data field and a second data field…, generating… a credibility score for the merchant…, providing… the credibility score for the merchant…, displaying… the result of the loan request…, displaying… a button…, and triggering… a transfer of a loan amount… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. –see MPEP 2106.05 (h)). 
The instant recited claims including the additional elements, i.e. a graphical user interface (GUI), application programming interface (APIs), the payment processing server, an installable software program, a mobile device, computer network platform, a payment processing network, do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0024-0025]: the payment processor, an app, a mobile device, the credit cloud, a cloud-based credit lending platform, a payment processing network, application programming interface (API), a cluster of servers, front end servers, backed servers, database server, a lender server) as tools to perform an abstract idea or generally linking the use of the judicial exception to a particular technological environment or field of use. (MPEP 2106.05 (h)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a graphical user interface (GUI), application programming interface (APIs), the payment processing server, an installable software program, a mobile device, computer network platform, a payment processing network, and real time) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7, 9-13, and 15-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 4, 10, and 16, the step of “further comprising receiving a request interest rate for the loan request.” (i.e., receiving a request), in claim 5, the step of “comprises generating a maximum loan amount based on the generated credibility score.” (i.e., generating an amount), in claims 6, 11, and 17, the step of “the maximum loan amount to the one or more lenders” (i.e., providing the amount), in claims 7, 13, and 20, the step of “further comprising receiving from the merchant a different amount in response to the received maximum loan amount.” (i.e., receiving a various amount), in claims 12 and 18, the step of “further comprising receiving… a result of the loan request from the one or more lenders” (i.e., receiving a result of loan request) are all processes that, under its broadest reasonable interpretation, cover performance of a fundamental economic practice but for the recitation of a generic computer component.  Receiving a request an interest rate for the loan or the credit lending, providing the maximum loan amount to the borrower, and receiving a result of the loan from the lender are a most fundamental commercial process. 
In claim 19, the step of “wherein the payment processing server is configured to provide the maximum loan amount to the mobile device of the borrower for acceptance.” is merely defining the fundamental economic practice of using a generic computer component to provide the calculated loan amount to the borrower.  This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7, 9-13, and 15-20, the steps claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 14 above.  Merely claiming the same process using the financial information and the profile of the borrower in order to provide credit lending or a loan to the borrower does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
May 27, 2022